                                                                    United States District Court
                                                                      Southern District of Texas

                                                                          ENTERED
                 IN THE UNITED STATES DISTRICT COURT
                                                                          April 19, 2019
                  FOR THE SOUTHERN DISTRICT OF TEXA S
                           HOUSTON DIVISION                           David J. Bradley, Clerk



IN RE :                               5
                                      5
HOUSTON BLUEBONNET , L .L .C .,       5        BANKRUPTCY NO . 16-34850
                                      5        ADVERSARY NO . 16-3251
                Debtor .              5
                                      5
                                      5
JENNIE KAY LYLE BIERSCHEID ,          5
Executrix of THE ESTATE OF            5
KEU ETH R . LYLE , Deceased ;         5
LYLE ENGINEERING COMPANY ;            5
HOUSTON BLUEBONNET , LLC ;            5
E&H , LP ; M ERICM UNIVERSAL          5
INVESTMENT COMPANY ; and ESTHER       5
SUCKLE , Trustee of THE SUCKLE        5
1999 LIVING TRUST,                    5
                                      5        CIVIL ACTION NO . H-19-1l08
                Appellants ,          5
                                      5
                                      î
                                      5
HENRY R . HAMMAN ; THE GEORGE         5
AND MARY JOSEPHINE HAMMAN             5
FOUNDATION ; LAUM HAMMAN FA IN ;      5
and ELIZABETH HAMMAN OLIVER ,         5
                                      5
                Appellees .           5




       Pending before the court is Jennie Kay Ly le Bierscheid ,

Executrix   of the    Estate         Kenneth        Ly le , deceased , Ly le

Engineering   Company ,    Houston   Bluebonnet ,    L .L .C .,   E&H /

American Universal Investment Co ., and Esther Suckle , Trustee of

the Suckle 1999 Living Trust's (uAppellants'') Motion for Leave to
Appeal Interlocutory Order of the Bankruptcy Court (Docket Entry
No .      to which appellees Henry R . Hamman , The George and Mary

Josephine Hamman Foundation , Laura Hamman Fain , and Elizabeth
Hamman Oliver (hAppellees/') have filed Hammans' Objection to
Defendants' Motion for Leave to File Interlocutory Appeal (Docket
Entry No .        Appellants seek leave to file an interlocutory

appeal from the Order Granting Hamman 's Motion for Partial Summary

Judgment and Deny ing Lyle 's Cross-Motion for Summary Judgment

(Document No.         Adversary No. 16-3251).
      Bankruptcy Rule 8004 allows the court to perm it an appeal

from an interlocutory order          the bankruptcy court .      Having

considered the parties' arguments the court concludes that the

resources of the parties and the courts would be more efficiently

utilized by deny ing the motion and allow ing the court and the

United States Court of Appeals for the Fifth Circuit to review the

case after the bankruptcy court has entered a final judgment. The
court also concludes that granting Appellants ' motion wou ld likely

delay the final resolution of the case by the bankrup tcy court .

      Accordingly ,    Appellants'   Motion   for   Leave   to   Appeal

Interlocutory Order of the Bankruptcy Court (Docket Entry No. 2) is
DENIED .   Appellants' Second Notice of Appeal from Order Granting

Hamman 's Motion for Partial Summary Judgment and Denying Ly le 's

Cross Motion    for   Summary Judgment   (Docket Entry No.
DISMISSED W ITHOUT PREJUDICE .

      SIGNED at Houston , Texas , on this 19th day of        1, 2019.

                                                        <



                                               A    S IM L AKE
                                         UN ITED STATES D ISTRICT JUDGE
